Exhibit 10.6(c)

 

THE MANITOWOC COMPANY, INC.

 

SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN

 

Effective January 1, 2000

 

and

 

Amended and Restated Through December 31, 2008

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

PLAN PURPOSE

1

 

 

 

ARTICLE 2

DEFINITIONS

2

 

 

 

ARTICLE 3

ANNUAL CONTRIBUTION CREDIT

6

 

 

 

ARTICLE 4

ACCOUNT BALANCE

7

 

 

 

ARTICLE 5

BENEFIT ELIGIBILITY AND PAYMENT

8

 

 

 

ARTICLE 6

GENERAL PROVISIONS

11

 

i

--------------------------------------------------------------------------------


 

The Manitowoc Company, Inc.

Supplemental Executive Retirement Plan

 

Whereas, the Manitowoc Company, Inc., a Wisconsin corporation (the “Company”),
deems it desirable to adopt a supplemental executive retirement plan for its key
employees.

 

Now, therefore, the Company hereby establishes this amended and restated version
of The Manitowoc Company, Inc. Supplemental Executive Retirement Plan (the
“Plan”) as follows:

 

ARTICLE 1
Plan Purpose

 

The purpose of this Plan is to attract and retain key management employees by
supplementing their retirement income. The key management employees of the
Company who participate in this Plan (“Participants”) will be selected by and
designated in writing by the Compensation Committee of the Board.

 

This Plan is an unfunded target benefit plan. A target benefit plan is similar
to a defined contribution plan. An annual contribution credit is calculated for
each Participant as a level percent of pay. Such accumulated Annual Contribution
Credit, accumulated at the Plan’s assumed rate of investment return, is expected
to fund a life annuity in an amount equal to a target benefit payable as a life
annuity under assumptions defined in this Plan. A Participant’s benefit is the
Account Balance maintained for a Participant by the Company. Distributions from
this Plan shall be processed as set forth in Article 5.

 

The Plan is hereby amended and restated to reflect the requirements of Code
Section 409A as of January 1, 2005, the Company’s good faith compliance with
Code Section 409A between October 3, 2004 and December 31, 2008 and other
interim Plan amendments.  All benefits that were earned and vested on or before
December 31, 2004 are “grandfathered” within the meaning of IRS Notice 2005-1
and any provision in this restated Plan document that would otherwise cause such
grandfathered amounts to be “materially modified” at anytime after October 3,
2004 shall be deemed amended or deleted to the extent necessary to ensure that
those amounts do not become subject to Code Section 409A

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2
Definitions

 

2.1.          “Account Balance” is an account maintained for each Participant
which reflects the accumulation of the Annual Contribution Credits and the
Investment Credits earned under the Plan.

 

2.2.          “Actuarial Equivalent” shall mean a single payment or a series of
payments that have the same value as another single payment or series of
payments. For purposes of this Plan, any Actuarial Equivalence for payments made
shall reflect a 9.0% interest rate and life annuity values shall reflect
mortality based upon the 1994 Uninsured Pensioners Mortality Table.

 

2.3.          “Actuary” is an enrolled actuary hired by the Plan Administrator
to calculate the Annual Contribution Credit under the Plan.

 

2.4.          “Administrator” shall mean the Plan’s administrator, as defined in
Article 6.

 

2.5.          “Annual Contribution Credit” is the amount calculated under
Article 3 and credited to each Participant’s Account Balance.

 

2.6.          “Board” refers to the board of directors of the Company.

 

2.7.          “Change in Control” means: (a) the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934) of the ownership of 25% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; (b) a

 

2

--------------------------------------------------------------------------------


 

change in the majority of the Board; or (d) a major corporate transaction, such
as a merger, sale of substantially all of the Company’s assets or a liquidation,
which results in a change in the majority of the Board or a majority of
stockholders. For Non-Grandfathered Accounts, a “Change of Control” means the
first event that would be a “Change of Control” under the preceding definition 
and which would also satisfy the requirements of Code Section 409A(a)(2)(A)(v).

 

2.8.          “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time.     .

 

2.9.          “Company” shall mean The Manitowoc Company, Inc. a Wisconsin
corporation and its successors.

 

2.10.        “Compensation” shall mean, for any Plan Year, a Participant’s
regular base salary established by the Company as of December 31 (including
elective deferrals that are excluded from gross income and are payable to a plan
described in Section 401(k) or Section 125 of the Internal Revenue Code) plus
actual bonus awards earned for the Plan Year. Compensation shall not include
commissions, the value of fringe benefits and other special awards or payments.

 

2.11.        “Final Average Compensation Target” shall mean the average of the
Participant’s projected Compensation for the five consecutive calendar year
period when the Participant receives or is projected to receive his highest
average Compensation prior to the Participant’s Target Retirement Date. 
Projected Compensation will be determined by increasing the current Compensation
for each year in the future by 6.0%, compounded annually, until the Plan Year
preceding the Participant’s Target Retirement Date.  To the

 

3

--------------------------------------------------------------------------------


 

extent that a Participant works past his Target Retirement Date, his Final
Average Compensation Target will continue to be adjusted for increases in
Compensation after the Target Retirement Date.

 

2.12.        “Grandfathered Account” refers to all or any part of a
Participant’s Account Balance that was earned and fully vested as of
December 31, 2004, calculated based upon the terms of the Plan in effect on
October 3, 2004.   If, at any time, this Plan, any agreement, any form or any
other administrative policy is amended or interpreted to cause a “material
modification” that would cause a Grandfathered Account to be subject to Code
Section 409A, such amendment, interpretation or change shall be deemed amended
or modified to the extent that no Grandfathered Amount will be subject to Code
Section 409A.  If necessary to avoid the application of Code Section 409A or to
provide guidance as the result of the application of the preceding provisions,
the terms of the Plan, as in effect on October 3, 2004, shall apply to all
Grandfathered Accounts.

 

2.13.        “Investment Credit” is the annual increase in a Participant’s
Account Balance on December 31 equal to 9.0% of the Account Balance as of
January 1 of the same Plan Year.

 

2.14.        “Non-Grandfathered Account” refers to all or any part of a
Participant’s Account Balance that was not earned and fully vested as of
December 31, 2004, according to the terms of the Plan in effect on October 3,
2004.  Non-Grandfathered Accounts are subject to Code Section 409A and the
provisions of this Plan shall be interpreted and applied with the intent to
ensure that no benefits are subject to taxation before the date when such
benefits are paid to a Participant or Beneficiary.  Nothing in this Plan, any
agreement, any form or

 

4

--------------------------------------------------------------------------------


 

related document shall be construed or interpreted as a guarantee of any
particular tax consequences.

 

2.15.        “Normal Retirement Date” is the first day of the month following
age 65.

 

2.16.        “Plan” means The Manitowoc Company, Inc. Supplemental Executive
Retirement Plan established January 1, 2000, restated effective January 1, 2009
and set forth herein, as amended from time to time.

 

2.17.        “Plan Year” shall be the calendar year.

 

2.18.        “Substantial Employment Change” shall mean following a Change in
Control: (a) a Participant’s employment is terminated without cause; (b) a
negative, fundamental or material change is made in a Participant’s duties or
responsibilities; (c) a Participant’s salary or other material compensation or
benefits are reduced and such decrease is not related to Company or individual
performance; (d) a Participant is required to materially relocate his or her
residence or principal office location against his or her will; or (e) a
Participant is not offered a comparable position with a successor entity.

 

2.19.        “Target Retirement Benefit” is fifty-five percent (55%) of a
Participant’s Final Average Compensation Target.  For any executive who becomes
a Participant after December 31, 2008 and whose projected total service at his
Target Retirement Date is less than 25 years, his Target Retirement Benefit will
be 55% of the Participant’s Final Average Compensation Target times the 
Participant’s projected total service with the Company at his Target Retirement
Date divided by 25.  If a Participant whose Target Retirement Benefit was
reduced under the preceding provision works past his Target Retirement

 

5

--------------------------------------------------------------------------------


 

Date, then his Target Retirement Benefit will be 55% of the Participant’s Final
Average Compensation Target times the Participant’s actual years of service with
the Company, not to exceed 25, divided by 25.  Total service is all service as
an employee of the Company and will be based upon complete months and years of
projected or actual service.  If the Company adopts any other employer-provided
defined benefit retirement plan, the actuarial equivalent of such benefit
payable as a level life annuity will be subtracted from the Target Retirement
Benefit.

 

2.20.        “Target Retirement Date” is the earlier of the Normal Retirement
Date and the first of the month following the date on which the Participant’s
attained age plus years of service with the Company equals 80. Attained age and
years of service will be calculated in years and complete months.

 

ARTICLE 3
Annual Contribution Credit

 

3.1.          The Company shall have an Actuary calculate the Annual
Contribution Credit in accordance with this Article 3. Such Annual Contribution
Credit shall be credited to a Participant’s Account Balance as of December 31 of
each Plan Year prior to the Participant’s Target Retirement Date, provided the
Participant is an employee on December 31 of the Plan Year.

 

3.2.          The Annual Contribution Credit shall be calculated at the end of
each Plan Year as follows:

 

(a)   Calculate the Target Retirement Benefit.

 

6

--------------------------------------------------------------------------------


 

(b)   Calculate the lump sum Actuarial Equivalent of the Target Benefit payable
as a life annuity beginning at the Target Retirement Date.

 

(c)   Calculate the present value of the lump sum Actuarial Equivalent to the
Target Benefit for the Plan Year.

 

(d)   Calculate the Participant’s Account Balance as of December 31 of the Plan
Year after the Account Balance has been increased by the 9.0% Investment Credit.

 

(e)   The Annual Contribution Credit shall equal the annual amount required to
fund the difference in (c) and (d) by the Target Retirement Date assuming the
contribution increases 6.0% a year and earns 9.0% a year.  In no event can the
Annual Contribution Credit be less than zero.

 

ARTICLE 4
Account Balance

 

The Administrator shall cause an Account Balance to be maintained for each Plan
Participant. The Account Balance on January 1 of the first year that a
Participant commences participation is zero. On December 31 of each Plan Year,
the Account Balance at the beginning of the Plan Year will be increased by a
9.0% Investment Credit. Following the Investment Credit the Account Balance will
be credited with the Annual Contribution Credit calculated for a Participant. No
Annual Contribution Credit will be provided if the Participant has reached his
or her Target Retirement Date. However, the Account Balance will continue to be
increased annually by the 9.0% Investment Credit. In addition, the Account
Balance will be reviewed periodically after the Target Retirement Date to ensure
that the Account Balance is not less than the Actuarial Equivalent of the Target
Retirement Benefit reflecting changes in Compensation and actual service. If
after the Target Retirement Date the Account Balance is less than the Actuarial
Equivalent of the Target Retirement Benefit the Administrator will notify the
Compensation Committee of the shortfall and credit the Participant’s Account
Balance annually

 

7

--------------------------------------------------------------------------------


 

with the entire amount of such shortfall until the Account Balance is at least
Actuarially Equivalent to the Target Benefit.

 

ARTICLE 5
Benefit Eligibility and Payment

 

5.1.          Voluntary Termination of Employment or Retirement.  If a
Participant terminates employment or retirees from the Company the Participant
is eligible to receive his Account Balance.

 

5.2.          Death. A Participant’s spouse will be the designated beneficiary
under this Plan. If the Participant is not married, the Participant may
designate anyone else as his or her designated beneficiary. Such designated
beneficiary will be entitled to receive as a death benefit the Participant’s
Account Balance.

 

5.3.          Disability. If a Participant shall become permanently and totally
disabled the Participant will be eligible to receive his Account Balance.  For
Non-Grandfathered Accounts, a disability will only include a situation that
would allow a distribution under Code Section 409A(a)(2)(A)(ii).  Code Sections
409A(a)(2)(A)(ii) and 409A(a)(2)(C) provide that a Participant shall be
considered “disabled” only when he or she: (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Employer.  Except as noted above with respect to

 

8

--------------------------------------------------------------------------------


 

Non-Grandfathered Accounts, the Administrator will have the authority to
determine if the Participant is totally and permanently disabled. The
Administrator shall have the right to request any information the Administrator
deems necessary so as to determine if the if Participant is permanently and
totally disabled. The Participant must submit the information requested by the
Administrator in order to be eligible for a distribution.

 

5.4.          Payment of Benefits.

 

(a)   If the Participant or the designated survivor of a Participant is entitled
to a Grandfathered Account, it shall be paid in a single lump sum within 60 days
following termination of employment, death or disability.

 

(b)   With respect to Non-Grandfathered Accounts: (i) a distribution may only
commence as a result of a termination of employment or service if such
termination is also a separation from service within the meaning of Code
Section 409A(2)(a)(1) (“Separation”); and (ii) to the extent that the
Participant is a “key employee,” as defined in Code Section 416(i), a
distribution from any Non-Grandfathered Account that is made as a result of a
Separation may not commence until at least 6 months after such Separation.

 

(c)   In lieu of a single payment the Participant may elect to receive his
Account Balance over a fixed number of years not to exceed 10 years. To the
extent that all or any portion of a Participant’s Account Balance is paid in
installments, each payment will equal the Account Balance divided by the
remaining number of years elected for payment. During this payout period the
Account Balance will continue to be credited with a 9.0% Investment Credit for
each year adjusting for the timing of the payments

 

9

--------------------------------------------------------------------------------


 

made.

 

(i)    With respect to Grandfathered Accounts, a Participant may make such an
election at any time prior to the first day of the calendar year when payments
commence.

 

(ii)   With respect to Non-Grandfathered Accounts, a Participant must make such
an election before the first day of the calendar year when the Participant
provides any services associated with such additional benefit.  Notwithstanding
the preceding limitation, Participants were allowed to make, revoke and/or
modify elections for Non-Grandfathered Benefits between October 3, 2004 and
December 31, 2008, in accordance with transitional guidance issued by the
Internal Revenue Service, including IRS Notice 2005-1, Notice 2006-79, Notice
2007-86 and the proposed regulations issued under Code Section 409A.

 

5.5.          Change in Control. If a Participant experiences a Substantial
Employment Change following a Change in Control, the Participant’s Account
Balance will be immediately increased so that the Account Balance is not less
than the lump sum Actuarial Equivalent of the present value of the Target
Retirement Benefit. The Participant will be eligible for a distribution of his
or her revised Account Balance as any other terminated Participant.

 

5.6.          Termination for Cause. Notwithstanding anything in this Plan to
the contrary, if the Company terminates a Participant’s employment for Cause,
then the Company shall have no obligation to such Participant or his or her
spouse pursuant to this Plan, and no payments of any kind shall thereafter be
made by the Company to the Participant hereunder.

 

10

--------------------------------------------------------------------------------


 

For purposes of the foregoing, “Cause” means:

 

(a)   any act or acts of the Participant constituting a felony (or its
equivalent) under the laws of the United States, any state thereof or any
foreign jurisdiction;

 

(b)   any material breach, as determined by the Company, by the Participant of
any employment agreement with the Company or the policies of the Company or any
of its subsidiaries or the willful and persistent (after written notice to the
Participant) failure or refusal, as determined by the Company, of the
Participant to perform his duties or employment or comply with any lawful
directives of the Board.

 

(c)   Conduct which the Company determines amounts to gross neglect, willful
misconduct or dishonesty; or

 

(d)   Any misappropriation of material property of the Company by the
Participant or any misappropriation of a corporate or business opportunity of
the Company by the Participant, all as determined by the Company.

 

ARTICLE 6
General Provisions

 

6.1.          Administration. The Administrator of the Plan shall be the
Company, which shall be the named fiduciary responsible for the administration
of the Plan. The Vice President Employee of Human Resources of the Company or
his delegate shall perform the responsibilities for the Administrator. All
decisions and determinations made by the Administrator, the Compensation
Committee or their delegates pursuant to their duties and powers described in
the Plan shall be conclusive and binding upon all parties, The

 

11

--------------------------------------------------------------------------------


 

Administrator, the Compensation Committee and their delegates shall have sole
discretion in carrying out their responsibilities.

 

6.2.          Claims.

 

(a)   A Participant or the designated survivor of a Participant shall make an
application for benefits to the Administrator.

 

(b)   In the event that the Administrator denies, in whole or part, a claim for
benefits by a Participant or his designated survivor, the Administrator shall
furnish notice of the denial to the claimant, setting forth:

 

(1)   the specific reasons for the denial,

 

(2)   specific reference to the pertinent Plan provisions on which the denial is
based,

 

(3)   a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary, and

 

(4)   appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

 

Such notice shall be forwarded to the claimant within 90 days of the
Administrator’s receipt of the claim; provided, however, that in special
circumstances the Administrator may extend the response period for up to an
additional 90 days, in which event it shall notify the claimant in writing of
the extension and shall specify the reason or reasons for the extension.

 

6.3.          Payment to Guardian. If an amount is payable under this Plan to a
minor or a person declared incompetent or to a person incapable of handling the
disposition of property, the

 

12

--------------------------------------------------------------------------------


 

Administrator may direct payment of such amount to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Administrator may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to the
distribution of the amount. Such distribution shall completely discharge the
Company from all liability with respect to such amount.

 

6.4.          Withholding, Payroll Taxes. A Company shall withhold from payments
made under the Plan any taxes required to be withheld from a Participant’s wages
for the federal or any state or local government.

 

6.5.          Source of Funds. This Plan shall be unfunded, and payment of
benefits hereunder shall be made from the general assets of the Company. Any
such asset that may be set aside, earmarked or identified as being intended for
the provision of benefits hereunder shall remain an asset of the Company and
shall be subject to the claims of its general creditors. Each Participant shall
be a general creditor of the Company to the extent of the value of his benefit
accrued hereunder, but he shall have no right, title, or interest in any
specific asset that the Company may set aside or designate as intended to be
applied to the payment of benefits under this Plan. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future.

 

6.6.          Nonalienation of Benefits. Except as hereinafter provided with
respect to marital disputes, none of the benefits or rights of a Participant or
any beneficiary of a Participant shall be subject to the claim of any creditor,
and in particular, to the fullest extent permitted by law, all such benefits and
rights shall be free from attachment, garnishment

 

13

--------------------------------------------------------------------------------


 

or any other legal or equitable process available to any creditor of the
Participant and the beneficiary. Neither the Participant nor the beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefit or payments which he may expect to receive,
contingency or otherwise, under this Plan, except insofar as the form in which
benefits are paid under Article 4 involves the Participant’s designation of a
beneficiary to received payments after the Participant’s death. In cases of
marital dispute, the Administrator will observe the terms of the Plan unless and
until ordered to do otherwise by a state or federal court. As a condition of
participation, a Participant agrees to hold the Company harmless from any harm
that arises out of the Company’s obeying the final order of any state or federal
court, whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court.

 

6.7.          Amendment and Termination.

 

(a)   The Company reserves the right to amend this Plan at any time and from
time to time in any fashion and to terminate it at will, by or pursuant to
action of the Board or other governing body. The Company reserves the right to
terminate its participation in this Plan at any time, by or pursuant to action
of its Board or other governing body.

 

(b)   No amendment or termination of the Plan shall (without the Participant’s
or beneficiary’s consent) alter the Participant’s right to monthly payments that
have commenced prior to the effective date of such termination or amendment. The
Company specifically reserves the right to terminate or amend this Plan to
eliminate the right of any Participant to receive payment hereunder prior to the
time when payments are in pay status under this Plan. Notwithstanding the above,
if the

 

14

--------------------------------------------------------------------------------


 

Company is liquidated, the Administrator shall have the right to determine any
amounts payable to a Participant or a beneficiary and to cause the amount so
determined to be paid in one or more installments or upon such other terms and
conditions and at such other time as the Administrator determines to be just and
equitable.

 

6.8.          No Contract of Employment. Nothing contained herein shall be
construed as conferring upon any person the right to be employed or continue in
the employ of the Company.

 

6.9.          Applicable Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Wisconsin.

 

6.10.        Successors. The provisions of this Plan shall bind and inure to the
benefit of each Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity

 

6.11.        409A Compliance. To the extent applicable, the Company intends that
this Plan and any payments or benefits due hereunder comply with the provisions
of Code Section 409A.  This Plan shall be administered by the Company in a
manner consistent with this intent, and any provision that would cause this Plan
to fail to satisfy Code Section 409A shall have no force or effect until amended
to comply with Code Section 409A (which amendment may be retroactive to the
extent permitted by Code Section 409A).

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and as evidence to the adoption of the foregoing Plan, the
Company has caused the same to be executed by its duly authorized officer.

 

 

THE MANITOWOC COMPANY, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

The: Manitowoc Company, Inc.

Supplemental Executive Retirement Plan

 

Appendix A

 

As of December 31, 2008, the following employees are Participants in the
Manitowoc Company, Inc. Supplemental Executive Retirement Plan.

 

Terry Growcock

 

Maurice Jones

 

Timothy Kraus

 

Carl Laurino

 

Thomas Musial

 

Glen Tellock

 

--------------------------------------------------------------------------------

 

 

 

 